Citation Nr: 1711901	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  14-41 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for Barrett's esophagus.

3.  Entitlement to service connection for infection of fractured, right knee, to include as secondary to type II diabetes mellitus with early signs of diabetic neuropathy in bilateral upper extremities.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran died in June 2013.  In June 2014, the RO recognized the appellant as a proper substitute in his appeal. 

The appellant had also continued the Veteran's appeal of a denial of entitlement to total disability due to individual unemployability.  The claim was granted in a November 2014 rating decision.  Therefore, that issue is no longer before the Board. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 
§ 20.900 ("advanced age" is defined as 75 or more years of age).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Regrettably, the Board determines that a remand is necessary in this appeal.  The Veteran was service-connected for several disabilities during his lifetime, including type II diabetes .mellitus with early signs of diabetic neuropathy in bilateral upper extremities, separately rated diabetic neuropathy in the bilateral lower extremities, and congestive heart failure.  The Veteran fell and fractured his right knee in July 2009 and developed an antibiotic-resistant staph infection during his treatment.  The appellant contends that his diabetes mellitus contributed to the development of the infection and/or to the difficulty in treating the infection and that the antibiotics used in treating the infection contributed to his Barrett's esophagus.  With regard to the memory loss, the Veteran complained of memory loss after the right knee treatment and was found to have mild cognitive impairment.  

The Veteran was afforded a VA examination of the right knee in November 2010 after which the examiner concluded that the Veteran had developed MRSA "after ORIF for right tibia plateau fracture 2* diabetes."  The examiner did not indicate that the Veteran suffered any residuals of the MRSA to constitute a current disability, but the Board is also unclear whether the examiner was associating the MRSA with the diabetes or the fracture with the diabetes.  No rationale was provided.  There is no opinion of record with regard to the Veteran's Barrett's esophagus or his memory loss.  For these reasons, the Board remands the appeal so that a more thorough VA opinion may be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding records pertinent to the appellant's claims.

2.  Then, an opinion should be requested from an appropriate physician as to the etiology of his fractured right knee and infection, Barrett's esophagus, and memory loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.
Based on the review of the record, the examiner should state a medical opinion with respect to the Veteran's right knee fracture as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the fracture was caused or aggravated by his service-connected diabetes mellitus. 

Then, the examiner should state a medical opinion with respect to the Veteran's infection post-right knee fracture as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the infection was caused or aggravated by his service-connected diabetes mellitus, to include whether the diabetes mellitus made the infection more difficult to treat. 

Then, the examiner should state a medical opinion with respect to the Veteran's Barrett's esophagus as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Barrett's esophagus was caused or aggravated by his service-connected diabetes mellitus or the treatment for his right knee fracture, to include whether the antibiotic treatment for the right knee infection aggravated his GERD.

Then, the examiner should state a medical opinion with respect to the Veteran's memory loss as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the memory loss was caused or aggravated by the treatment for his right knee fracture and subsequent infection.
For purposes of the opinions, the examiner should assume that the Veteran was a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms he has experienced. 

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issues remaining on appeal.  If any benefits sought on appeal are not granted to the appellant's satisfaction, a supplemental statement of the case should be issued to the appellant and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




